Citation Nr: 1636080	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  14-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a service connection claim for residuals of cold injuries, claimed as bilateral foot condition.

2.  Entitlement to service connection for residuals of cold injuries, claimed as bilateral foot condition.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps during the Korean War Era from November 1951 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An unappealed rating decision dated in October 2008 reopened and denied the Veteran's claim for service connection for residuals of cold injuries of the feet.

2. Additional evidence received since the October 2008 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for residuals of cold injuries of the feet.

3. The Veteran's bilateral foot disorders, diagnosed as degenerative joint disease, cold intolerance, varicosities, and paresthesias, were caused by in-service cold exposure.


CONCLUSIONS OF LAW

1. The October 2008 rating decision that reopened and denied the claim for service connection for residuals of cold injuries of the feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Since the October 2008 rating decision., new and material evidence has been submitted to reopen the service connection claim for residuals of cold injuries of the feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for residuals of cold injuries of the feet, diagnosed as degenerative joint disease, cold intolerance, varicosities, and paresthesias, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for residuals of cold injuries of his feet.  For the following reasons, the Board finds that reopening is warranted.

Service connection for residuals of cold injuries of the feet was previously denied in a May 2005 rating decision.  The denial was based primarily on the Veteran's failure to report to scheduled VA examinations of his claimed cold injuries to his feet.  The Veteran submitted a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  The RO issued a statement of the case in August 2005.  However, the Veteran did not submit a substantive appeal.  See 38 C.F.R. §§ 20.202; 20.302(b).  Accordingly, the May 2005 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

In an October 2008 rating decision, the RO reopened the Veteran's claim for service connection for residuals of cold injuries to his feet and denied it on the merits.  At that time, the RO considered conflicting medical evidence concerning the etiology of the Veteran's foot disorders, to include a June 2008 letter from Larry Hensen, M.D. and an October 2008 VA examination report.  The Veteran did not submit a timely notice of disagreement with the October 2008 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and timeframe for initiating an appeal).  Moreover, new and material evidence was not of record within one year of this decision.  See 38 C.F.R. § 3.156(b) (2015); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Accordingly, October 2008 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

To reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for the last denial.  See 38 U.S.C.A. § 5108 (West 2014); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2015).  To warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Since the October 2008 rating decision, a VA medical opinion was obtained in August 2014, with a subsequent addendum.  Additionally, the Veteran has provided private medical opinions in support of his claim dated in October 2013 and January 2014.  Because these medical opinions are presumed credible for the purpose of determining whether reopening is warranted, the Board finds that these medical opinions constitute new and material evidence.  Id.; 38 C.F.R. § 3.356(a) (2015).  Therefore, the Veteran's claim is reopened. 


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).

The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

It has been VA's policy to grant service connection for residuals of cold injury if the cold injury was incurred in active service and a cause unrelated to service ("intercurrent" cause) cannot be determined.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section E.2.d.  Indeed, the fact that a non-service connected (NSC) disease that could produce similar findings is present, or that other areas of the body not affected by cold injury have similar findings to the area subject to the cold injury, does not necessarily preclude service connection for residual conditions in the cold-injured areas.  Id.  In this regard, injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels, cells, nerves, skin, and bone.  Id. at Section E.2.a.  The physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  Examples of cold exposure injuries include, in pertinent part, damp cold temperatures (around freezing) that cause frostnip and immersion or trench foot.  Id. 

Notably, the fact that the immediate effects of cold injury may have been characterized as "acute" or "healed" does not preclude development of disability at the original site of injury many years later.  Id. at Section E.2.b.  According to a Veterans Benefits Administration (VBA) training letter, cold injury symptoms typically last for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may appear.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  VBA training letters have also provided specific symptoms or conditions which are late effects of cold injuries, which may include, in relevant part, pain, paresthesia, numbness, sensory neuropathy, and disturbances of sensation. TL 02-01 (March 29, 2002); TL 00-0; see 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015) (indicating, in relevant part, that arthralgia or other pain, numbness, or cold sensitivity, as well as locally impaired sensation, are ratable manifestations of cold injury residuals). 

In a May 2000 statement, the Veteran reported that during his active service in the Korean War, that he slept in canvas tents and had only a pot belly stove for heat.  The Veteran reported his belief that his cold exposure in Korea is responsible for his current bilateral foot condition, to include poor circulation in his feet.

In this case, the Veteran served in Korea from June 1952 to June 1953.  His DD 214 shows that he was awarded the Korean Service Medal.  As such, the Board accepts that the claimed cold exposure inherent in his service in Korea occurred.  

The medical evidence of record shows that the Veteran has been diagnosed as having degenerative joint disease, cold intolerance, varicosities, and paresthesias of the feet.  See VA examination report dated October 1, 2008; VA medical opinion dated August 1, 2014.

In December 2004, June 2008, and October 2013, Larry Hansen, M.D. provided opinions relating the Veteran's arthritis, numbness, and cold intolerance of the feet to his in-service cold exposure.  

Similarly, in a January 2014 private medical record, Dr. Richard Fruehling, M.D. stated that it is reasonable to blame the Veteran's chronic cold feet/paresthesia on his severe cold exposure during the Korean War in the early 1950s.  

The Veteran was afforded a VA examination in October 2008, but the examiner indicated that he could not provide an opinion concerning the relationship between the Veteran's foot disorders and in-service cold exposure without resort to mere speculation.  

A VA medical opinion was obtained in August 2014.  The examiner noted that cold exposure for the Veteran from his service in Korea is conceded.  The VA examiner also noted that it is well known that cold exposure occurred to many service members during the Korean War and that it is not likely that good foot protection was offered.  The VA examiner opined that it is at least as likely as not that cold weather exposure in Korea is a contributing factor to the Veteran's cold feet complaints, to include many years of farming chores after service (which cannot be discounted).  The VA examiner further noted that it is impossible to separate these out (in service cold exposure and post service cold exposure from farming) after so many years.  In an August 2014 addendum opinion, the same VA examiner noted that there is no testing available to help separate these issues; thus, he opined that it would be resorting to speculation to state that his military service in Korea was the specific cause of his cold feet.  The VA examiner also opined that the private medical records from Dr. Hansen and Dr. Fruehling were biased since they did not mention the Veteran's post military employment career (farming).  The VA examiner diagnosed the Veteran's condition as cold sensation/paresthesia.

The Board finds that the private and VA medical opinions, taken together, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates that his bilateral foot condition, diagnosed as degenerative joint disease, cold intolerance, varicosities, and paresthesias, were caused by in-service cold exposure.  Thus, service connection for residuals of cold injuries to the feet is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. §§ 3.102, 3.303 (2015); Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for residuals of cold injuries of the feet, diagnosed as degenerative joint disease, cold intolerance, varicosities, and paresthesias, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


